DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application 17/248,897 submitted on 02/12/2021.This application is a CON of PCT/CN2020/090521 filled on 05/15/2020. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010394129.0 filed on 05/11/2020 and PCT/CN2020/090521 on 05/15/2020.

Response to Amendment
This office action is in response to the amendments submitted on 04/28/2022. Its final action based on further search and consideration and based on the provided arguments. Wherein claims 1,3-4,6-7,9-10 and 12-16 are pending for examination. Claims 1,3,4,6-7, 9-10 and 16 are amended and claims 2,5,8 and 11 are canceled.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 and 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Rozelle (US 20100063763 A1), (hereinafter Rozelle)  in view of  Eminoglu (“High Performance FM Gyroscopes", Electrical Engineering and Computer Sciences University of California at Berkeley, Technical Report No. UCB/EECS-2019-152, http://www2.eecs.berkeley.edu/Pubs/TechRpts/2019/EECS-2019-152.html December 1, 2019) (hereinafter Eminoglu) and further in view of Shcheglov et al. ( US 20060037417) ( hereinafter Shcheglov).
Regarding Claim 1, Rozelle teaches a self-calibration method of a solid-state resonator gyroscope (Abstract, line 1-3) wherein the method acquires output signals (Para[0047], line 1-3, “compensated output signal 260a -260c ) of key monitoring points.( Fig 6, antinode and nodes, Para[0042], line 6-10, “Depending on the vibration mode established by the geometry of the resonator 144 and the frequency of any excitation signals applied by transducers 158 and 160, there may be more or fewer nodes and antinodes (i.e. key monitoring points) than the four of each shown in FIG. 6.”) in the solid state resonator gyroscope (Para [0018], “hemispherical resonator gyroscope”. Examiner notes that a hemispherical resonator gyroscope reads on a solid state resonator gyroscope) in different working modes (Fig 10, block 350- MODE A, block 366-MODE B examples of working mode) in real time (Para[0087], claim 17, line 5-6, “ mode sequencing logic adapted to produce signals to alternately in time (i.e. in real time)represent a first mode and a second mode,”) by externally feeding excitation signals (Fig 6, and Para[0042], line 6-10, “Depending on the vibration mode established by the geometry of the resonator 144 and the frequency of any excitation signals applied by transducers 158 and 160 (i.e. the signal applied externally to the resonator 144), there may be more or fewer nodes and antinodes (i.e. key monitoring points)than the four of each shown in FIG. 6), and realizes separation of a bias error  ( Para[0048], “The summer 228 receives the rate reference signal 226  (i.e. this contains angular rate signal from 222) from box 210 and the compensated rate estimate signal 272 from rate control and error compensation unit 216 and subtracts signal 226 from signal 272 (i.e. 272 is derived from actual bias error 44) to derive an estimated rate error signal 264. ) from an input angular rate (Para [0047], line 11-18, “This is not, strictly speaking, a signal; it is the actual physical inertial/angular rate experienced by each of the gyroscopes 110a-110d and is among the “inputs” which influence the output of the gyroscopes 110a-110d. Because gyro scope 11 i) d also experiences an inertial/angular rate, rate 222 is also shown as an input to the model 218 of gyroscope 110d.) by an algorithm (Para [0055] line 15-18, “The design of both the Bias and the SF error estimation algorithms may take advantage of this by using updates the respondió changes with very long-time constants, typically on the range

    PNG
    media_image1.png
    859
    1237
    media_image1.png
    Greyscale




wherein the excitation signals comprise a first excitation signal and a second excitation signal (Fig. 6 and Paragraph [0040] – “The signal may be an electrical signal and may be coupled to the resonator electrostatically using one or more electrodes or transducers such as 158 and 160. Paragraph [0042] – “Depending on the vibration mode established by the geometry of the resonator 144 and the frequency of any excitation signals applied by transducers 158 and 160, there may be more or fewer nodes and antinodes than the four of each shown in FIG. 6.”Paragraph [0049] – “Mode sequencing logic 234 furnishes a mode control signal 234, which is supplied to gyroscope 110d and which selects between first and second modes of operation of the gyroscope 110d and the bias error extractor 230.”]; 
wherein the first excitation signal and second excitation signal are respectively combined with a demodulated primary mode detection signal D-x, and a demodulated secondary mode detection signal D+y (See Fig. 7. The mode control signal 234 being operated on by mode reversal bias error extraction element 230 in response to the demodulation operation described in Paragraph [0049] – “When in the first position the rate output from the gyro is as shown in 266 with the output of the summer 228 going to the mode 0 input 266 for use by the bias error extractor 230. When switched changes to mode 1 the output of the summer 228 is moved to the mode 1 input 268 of the bias extractor 230. Because of the physics of the gyro, the summer 228 output in mode 0 will be at the value dB+dSF*Input Rate, with dB being the error in the estimate of the bias and dSF being the error in the estimate of the scale factor. Similarly, when in mode 1 the summer 228 output will be at the value dB-dSF*Input Rate.”), and then are respectfully input to an antinode controller and a node controller [Mode reversal bias error extraction element 230. See the “node” and “antinode” transducer arrangement corresponding to the different operating modes of Fig. 7 as shown in Fig. 6.].
Step1, performing scale factor calibration by the gyroscope in the first working mode, and obtaining a residual value δSFp1 after self-calibration of a first position scale factor according to a known excitation signal externally fed (Para [0009], scale factor estimation and determination for calibration purpose); 
Step 2, outputting steady-state signals El and EP in the first working mode by the state observers (Para [0045], “uncompensated output signal is derived”); 
Step 3, switching from the first working mode to the second working mode by the gyroscope in a manner of free precession after receiving a precession instruction (Para [0048], “mode reversal”);
 Step 4, performing scale factor calibration by the gyroscope in the second working mode, and obtaining a residual value δSFP2 after self-calibration of a second position scale factor according to a known excitation signal externally fed (Para [0049], “When switched changes to mode 1 the output of the summer 228 is moved to the mode 1 input 268 of the bias extractor 230. Because of the physics of the gyro, the summer 228 output in mode 0 will be at the value dB+dSF*Input Rate, with dB being the error in the estimate of the bias and dSF being the error in the estimate of the scale factor. Similarly, when in mode 1 the summer 228 output will be at the value dB-dSF*Input Rate. A method 350 for use in conjunction with the mode reversal unit 214 is described in conjunction with FIG. 10.);
 Step 5, outputting steady-state signals steady-state antinode signal Ea2 and steady -state node signal Ep2 in the second working mode by the state observers (Para [0051], “Output signal 260); and 
Step 6, separating the bias error from the input angular rate according to results of steps 1and 2,4 and 5 so as to realize self-calibration of the gyroscope (Para [0051], “The null angle error signal 282 from summer 242 thus characterizes the difference between the commanded behavior of the gyroscope 110d and its actual behavior, which difference is at least partially the result of scale factor error. The angle modulation signal 292 and the null angle error signal 282 are furnished to scale factor error estimator 256 which determines an estimated scale factor error and produces a RCLSF scale factor correction signal 294, which is furnished to an amplifier 250 that drives the gyroscope 110d and to rate error compensator 240 of rate control and error compensation unit 216. The operation of the RCSLF unit 220 is described further in greater detail in connection with FIGS. 11-16”).  
	Rozelle is silent with regards to so as to calibrate a repeatability error of the solid-state resonator gyroscope, Step 3, switching from the first working mode to a second working mode of the solid- state resonator gyroscope in a manner of free precession after receiving a precession instruction, wherein the free precession comprises: processing antinode axis and node axis of the gyroscope by a preset fixed precession angular rate until precession angle parameter 
	Eminoglu teaches so as to calibrate a repeatability error (Page 39, Section 2.3, line 2—3, “The detailed tests of the scale factor calibration demonstrate that the long-term repeatability (i.e. repeatability error) improves from 547ppm to 23ppm”) of the solid-state resonator gyroscope (Page 18, section 1.5, line 4-7) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include so as to calibrate a repeatability error of the solid-state resonator gyroscope as taught by Eminoglu to Rozelle for the purpose of improving repeatability error. Therefore, this technique of repeatability error calibration would facilitate improvement and error reduction to create more reliable results (Eminoglu, Page 33, Fig 2.9).
	The combination of Rozelle and Eminoglu is silent with regards to step 3, switching from the first working mode to a second working mode of the solid- state resonator gyroscope in a manner of free precession after receiving a precession instruction, wherein the free precession comprises: processing antinode axis and node axis of the gyroscope by a preset fixed precession angular rate until precession angle parameter (Non-teaching part bold).
	Shcheglov teaches step 3, switching from the first working mode to a second working mode of the solid- state resonator gyroscope in a manner of free precession after receiving a precession instruction, wherein the free precession comprises: processing antinode axis and node axis of the gyroscope by a preset fixed precession angular rate until precession angle parameter (Para [0048], “FIGS. 1A and 1B illustrates operation and modeling of an exemplary disc resonator gyroscope. The free precession of the inertial wave is always a fixed fraction of the case rotation angle and to facilitate readout a constant amplitude Vibration is maintained independent of pattern angle using typically a parametric drive.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement free precession as taught by Shcheglov into the gyroscope calibration of Rozelle as modified by Eminoglu since the technique of Shcheglov is applied on calibration of gyroscope. Therefore, this technique of free precession would uniformly null effective damping of motion and parametrically disciplined operation (Shcheglov, Para [0027] – [0028]).
Regarding Claim 3, the combination of Rozelle, Eminoglu and Shcheglov teaches limitations of claim 1.
	Rozelle as modified further teaches wherein the key monitoring points in the solid-state resonator gyroscope comprise output points of the antinode controller and output points of the node controller (Mode reversal bias error extraction element 230. See the “node” and “antinode” transducer arrangement corresponding to the different operating modes of Fig. 7 as shown in Fig. 6.); state observers are respectively arranged at the output points of the antinode controller and the output points of the node controller, and steady-state signals of the solid-state resonator gyroscope in a first working mode and in a second working mode are output through the state observers (Paragraph [0049] – “Mode sequencing logic 234 furnishes a mode control signal 234, which is supplied to gyroscope 110d and which selects between first and second modes of operation of the gyroscope 110d and the bias error extractor 230.).

Regarding Claim 4, the combination of Rozelle, Eminoglu and Shcheglov teaches limitations of claim 1.
Rozelle as modified further teaches  wherein contents of the steady-state signals comprise: a force for maintaining a vibration amplitude of an antinode axis, a Coriolis force caused by the input angular rate, a precessionAMENDMENTPage 4 Serial Number: 17/248,897BJI007 Filing Date: February 12, 2021Coriolis force (Para[0030], Coriolis vibratory gyroscope and vibration along principal elastic axis.) generated by externally feeding excitation (Para[0041], “ The vibration of the resonator 144 forms a standing wave vibration pattern that remains stationary, provided that the angular rate about the input axis 130 is zero and any excitation or forcing signals applied do not force displacement) and a harmonic force caused by anisodamping error ( Para[0045]-[0048] discusses error in resonator mode ).

Regarding Claim 6, the combination of Rozelle, Eminoglu and Shcheglov teaches limitations of claim 1.
	Rozelle as modified further teaches wherein in the first working mode, the antinode axis of the gyroscope is X axis, a node axis is Y axis and a precession angle parameter is θ = 00; in the second working mode, the antinode axis of the gyroscope is Y axis, the node axis is X axis and the precession angle parameter (Fig 6, Check Para [0042]- [0043] for detail anti-node and node).
Regarding Claim 7, the combination of Rozelle, Eminoglu and Shcheglov teaches limitations of claim 1.
	Rozelle as modified further teaches the self-calibration method of a solid-state resonator gyroscope according to claim 6, wherein Ɵ = 2λ, λ is a precession angle of the antinode axis relative to an initial position (Fig 6, Para [0036].  

Regarding Claim 9, the combination of Rozelle, Eminoglu and Shcheglov teaches limitations of claim 1.
	Rozelle as modified further teaches wherein after the step 5 is completed, the antinode axis is reset, the calibration is finished, the reset process of the antinode axis and the calculation process of the step 6 do not interfere with each other and are executed in no particular order (Para [0042] – [0047]).  

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over   Rozelle in view of Eminoglu and  further in view of Shcheglov and further in view of RONGGANG et al. (DE 10314106 A1) (hereinafter RONGGANG).
Regarding Claim 10, Rozelle teaches a strap down inertial navigation system (Fig1, block 124,” Vehicle and navigation propulsion control”) comprising a plurality of solid-state (Para [0018], “hemispherical resonator gyroscope”. According Yi, page 1, introduction, line 1-3- “The hemispherical resonator gyro (HRG) is a solid-state gyroscope whose sensing property is based on the vibration structure) resonator gyroscopes (Fig 1, block 110a-110d), each solid-state resonator gyroscope of the plurality of resonator gyroscopes (Fig 1, block 110a-110d, Para [0033], line 1-5, plurality of gyroscope) having a processor (Fig 1, system processor 120) configured to: acquire output signals (Para[0047], line 1-3, “compensated output signal 260a -260c ) of key monitoring points ( Fig 6, antinode and nodes, Para[0042], line 6-10, “Depending on the vibration mode established by the geometry of the resonator 144 and the frequency of any excitation signals applied by transducers 158 and 160, there may be more or fewer nodes and antinodes (i.e. key monitoring points)than the four of each shown in FIG. 6.”) in a respective solid-state resonator gyroscope in different working modes (Fig 10, block 350- MODE A, block 366-MODE B examples of working mode) in real time (Para [0087], claim 17, line 5-6, “ mode sequencing logic adapted to produce signals to alternately in time (i.e. in real time) represent a first mode and a second mode,”) based on externally feeding excitation signals output by the respective solid-state resonator gyroscope (Fig 6, and Para[0042], line 6-10, “Depending on the vibration mode established by the geometry of the resonator 144 and the frequency of any excitation signals applied by transducers 158 and 160 (i.e. the signal applied externally to the resonator 144), there may be more or fewer nodes and antinodes (i.e. key monitoring points)than the four of each shown in FIG. 6) , and realize separation of a bias error (Para [0048], “The summer 228 receives the rate reference signal 226 (i.e. this contains angular rate signal from 222) from box 210 and the compensated rate estimate signal 272 from rate control and error compensation unit 216 and subtracts signal 226 from signal 272 (i.e. 272 is derived from actual bias error 44) to derive an estimated rate error signal 264.) from an input angular rate (Para [0047], line 11-18, “This is not, strictly speaking, a signal; it is the actual physical inertial/angular rate experienced by each of the gyroscopes 110a-110d and is among the “inputs” which influence the output of the gyroscopes 110a-110d. Because gyro scope 11 i) d also experiences an inertial/angular rate, rate 222 is also shown as an input to the model 218 of gyroscope 110d.) by an algorithm (Para [0055] line 15-18, “The design of both the Bias and the SF error estimation algorithms may take advantage of this by using updates the respondió changes with very long-time constants, typically on the range”).



    PNG
    media_image1.png
    859
    1237
    media_image1.png
    Greyscale


	Rozelle is silent with regards to wherein the different working modes are switched by the solid-state resonator gyroscope in a manner of free precession, and the free precession comprises processing an antinode axis and a node axis of the solid-state resonator gyroscope by a preset fixed precession angular rate until the precession angle parameter 0=90°so as to calibrate a repeatability error of the solid-state resonator gyroscope. wherein the measurement while drilling system judges whether a drill collar is in a static state, and if the drill collar is in the static state, the measurement while drilling system sends a self-calibration instruction the processor of each of the plurality of solid-state resonator gyroscopes to start self-calibration.
	Eminoglu teaches so as to calibrate a repeatability error (Page 39, Section 2.3, line 2—3, “The detailed tests of the scale factor calibration demonstrate that the long-term repeatability (i.e. repeatability error) improves from 547ppm to 23ppm”) of the solid-state resonator gyroscope (Page 18, section 1.5, line 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include so as to calibrate a repeatability error of the solid-state resonator gyroscope as taught by Eminoglu in view of Rozelle for the purpose of improving repeatability error. Therefore, this technique of repeatability error calibration would facilitate improvement and error reduction to create more reliable results (Eminoglu, Page 33, Fig 2.9).
	The combination of Rozelle and Eminoglu is silent with regards to wherein the different working modes are switched by the solid-state resonator gyroscope in a manner of free precession, and the free precession comprises processing an antinode axis and a node axis of the solid-state resonator gyroscope by a preset fixed precession angular rate until the precession angle parameter 0=90° wherein the measurement while drilling system judges whether a drill collar is in a static state, and if the drill collar is in the static state, the measurement while drilling system sends a self-calibration instruction the processor of each of the plurality of solid-state resonator gyroscopes to start self-calibration.
	Shcheglov teaches wherein the different working modes are switched by the solid-state resonator gyroscope in a manner of free precession, and the free precession comprises processing an antinode axis and a node axis of the solid-state resonator gyroscope by a preset fixed precession angular rate until the precession angle parameter 0=90° (Para [0048], “FIGS. 1A and 1B illustrates operation and modeling of an exemplary disc resonator gyroscope. The free precession of the inertial wave is always a fixed fraction of the case rotation angle and to facilitate readout a constant amplitude Vibration is maintained independent of pattern angle using typically a parametric drive.” Also, in the same paragraph it is mentioned – “Thus, the Standing wave vibration pattern moves to the second position 110 in response the 90-degree inertial rotation of the disc resonator 100. Movement and position of the standing wave is detected through sensing with the electrodes 102 as well to interpret the inertial rotation of the resonator. FIG. 1B illustrates a computed resonator degenerate vibration mode shape 120 of the disc resonator with inter-modal, Coriolis coupled mechanical angular gain, k=0.4.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement free precession as taught by Shcheglov into the gyroscope calibration of Rozelle as modified by Eminoglu since the technique of Shcheglov is applied on calibration of gyroscope. Therefore, this technique of free precession would uniformly null effective damping of motion and parametrically disciplined operation (Shcheglov, Para [0027] – [0028]).
	The combination of Rozelle, Eminoglu and Shcheglov is silent with regards to wherein the measurement while drilling system judges whether a drill collar is in a static state, and if the drill collar is in the static state, the measurement while drilling system sends a self-calibration instruction the processor of each of the plurality of solid-state resonator gyroscopes to start self-calibration.
	RONGGANG teaches wherein the measurement while drilling system judges whether a drill collar is in a static state, and if the drill collar is in the static state (Page 2, Para 5, line 5-7, “For the type of tool in which the sensors containing section rotates together with the drill collar, the speed measured either by a gyroscope or by magnetometer. On the Steering section, control is applied to counteract the rate of rotation, so that it is geostationary (i.e. static).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement drill collar remaining static as taught by RONGGANG into the gyroscope device of Rozelle since the technique of RONGGANG is applied on the gyroscope device. Therefore, this technique of keeping drill collar static would facilitate proper gyro measurement and facilitate the accuracy of process (RONGGANG, Para [001]).

	The combination of Rozelle, Eminoglu, and RONGGANG is silent with regards to 
the measurement while drilling system sends a self-calibration instruction the processor of each of the plurality of solid-state resonator gyroscopes to start self-calibration.
	However, Rozelle teaches in Para [0055], “A further enhancement of the self-calibration mechanization could be the use of logic that enables both Bias and SF estimation when the gyros sense that there is no motion and then deactivated when the vehicle moves.”
	Therefore, it would be obvious for any ordinary skill in the art to combine teaching of self-calibration for gyro when it is static for the benefit of getting stable and accurate measurement.

Regarding Claim 12, the combination of Rozelle, Eminoglu, Shcheglov and RONGGANG teaches limitations of claim 10.
	The combination is silent with regards to the first judging method comprises the following steps: judging whether a sensing-velocity observation value and/or a sensing-angular-rate observation value is less than a judgment threshold value, if the sensing-velocity observation value and/or the sensing-angular-rate observation value is less than the judgment threshold value, judging that the drill collar is in the static state, otherwise, judging that the drill collar is not in the static state; the second judging method comprises the following steps: judging whether a disturbance amount of external mud and/or a vibration amount sensed by a vibration sensor is less than a set threshold value; if the disturbance amount of external mud and/or the vibration amount sensed by the vibration sensor is less than the set threshold value, judging that the drill collar is in the static state; otherwise, judging that the drill collar is not in the static state
	RONGGANG teaches the first judging method comprises the following steps: judging whether a sensing-velocity observation value and/or a sensing-angular-rate observation value is less than a judgment threshold value, if the sensing-velocity observation value and/or the sensing-angular-rate observation value is less than the judgment threshold value, judging that the drill collar is in the static state, otherwise, judging that the drill collar is not in the static state (Page 2, para 5 -6); the second judging method comprises the following steps: judging whether a disturbance amount of external mud and/or a vibration amount sensed by a vibration sensor is less than a set threshold value; if the disturbance amount of external mud and/or the vibration amount sensed by the vibration sensor is less than the set threshold value, judging that the drill collar is in the static state; otherwise, judging that the drill collar is not in the static state (Page 2, para 5 and 6- Vibration and can be used directly to determine direction ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement drill collar remaining static as taught by RONGGANG into the gyroscope device of Rozelle since the technique of RONGGANG is applied on the gyroscope device. Therefore, this technique of threshold judgment would ensure proper gyro measurement and facilitate the accuracy of process (RONGGANG, Page 2).


Regarding Claim 13, the combination of Rozelle, Eminoglu, and RONGGANG teaches limitations of claim 10.
	The combination is silent with regards to wherein the sensing-velocity observation value is an acceleration magnitude the sensing-angular-rate observation value is a root mean square value of the angular rate of the gyroscope.
	RONGGANG teaches wherein the sensing-velocity observation value is an acceleration magnitude (Page 2, Para 5 , “Accelerometer data can be filtered to a Eliminate noise caused by shocks and vibrations and can  be used directly to determine the direction in which a steering force should be exercised.”), the sensing-angular- rate observation value is a root mean square value of the angular rate of the gyroscope (Page 2, Para6 , “The speed or Angular speed is related to the speed of rotation of the tool of drilling in relationship. The position of the tool, often called "Tool surface" is referred to the steering direction of the tool to the vertical (the direction opposite to gravity) in Relationship. By manipulating the speed and / or the tool surface, this can be done Tool in the desired direction. However, if towards of the earth's magnetic field, the radial component becomes three-axis Magnetometer too small to determine the speed and / or the Tool surface to be used for steering. Gyroscopes work in everyone Magnetic field and can measure the speed, are currently available gyroscopes however, too imprecise to generate position information, also work them at high temperatures or under extreme shock conditions and Vibrations that are common in downhole environments are unsatisfactory.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement drill collar remaining static as taught by RONGGANG into the gyroscope device of Rozelle since the technique of RONGGANG is applied on the gyroscope device. Therefore, this technique of threshold judgment would ensure proper gyro measurement and facilitate the accuracy of process (RONGGANG, Page 2).

Regarding Claim 14, the combination of Rozelle, Eminoglu, Shcheglov and RONGGANG teaches limitations of claim 10.
	Rozelle as modified  further teaches wherein self-calibration of two and more solid-state resonator gyroscopes of the plurality of solid-state resonator gyroscopes is carried out (Abstract, line 1-5, Fig 1, shows multiple gyroscope in system) by real-time polling; specifically, whereby the two or more solid-state resonator gyroscopes are self-calibrated one by one in turn, and the two or more solid-state resonator gyroscopes being self-calibrated do not participate in a navigation algorithm of the_-strap down inertial navigation system, while other solid-state resonator gyroscopes of the plurality of solid-state resonator gyroscopes work normally (Para[0055], “A further enhancement oí the sell calibration mechanization could be the use of logic that enables both Bias and SF estimation when the gyros sense that there is no motion and then deactivated when the vehicle moves. For precision strategic missile applications, the compensators could be continuously on during the time when the vehicle is donnant, providing rate estimates with the maximum accuracy upon need. When mechanizing an RCLSF estimator so that it can be activated and deactivated during operation, the point at which the null shifting is deactivated is critical.”)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over   Rozelle in view of Eminoglu and further in view Shcheglov and  further in view of RONGGANG et al. (DE 10314106 A1) (hereinafter RONGGANG) and further in view of Analog device( Gyro mechanical performance, 2011) (hereinafter Analog device).
Regarding Claim 15, the combination of Rozelle, Eminoglu, Shcheglov and RONGGANG teaches limitations of claim 10.
	The combination is silent with regards to wherein a final azimuth measurement accuracy of the measurement while drilling system reaches 0.060.
	Analog device teaches wherein a final azimuth measurement accuracy of the measurement while drilling system reaches 0.060. (Page 2, Table 1, sensitivity 0/015 degree/s/g. This very small sensitivity ensure that the final accuracy can reach claimed level).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include very low sensitivity rate to reach certain accuracy as taught by Analog device in view of Eminoglu in view of Rozelle for the purpose of having a better measurement value .Therefore, any calibration which can be done to maintain a lower sensitivity will also ensure better accuracy and reached the claimed goal to improve the measurement quality.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over   Rozelle in view of Eminoglu and further in view of Yen et al. (US 7636645 B1) (hereinafter Yen) as evident by Yi et al (“Modeling of Acceleration Influence on Hemispherical Resonator Gyro Forcing System”, Hindawi Publishing Corporation Mathematical Problems in Engineering Volume 2015, Article ID 104041, 9 pages” (hereinafter Yi) and further in view of RONGGANG et al. (DE 10314106 A1) (hereinafter RONGGANG).
Regarding Claim 16, Rozelle teaches a strap down inertial navigation system (Fig1, block 124,” Vehicle and navigation propulsion control”) which comprises a gyroscope; and wherein the gyroscope includes a processor configured to: RESPONSE TO RESTRICTION/ELECTION REQUIREMENTPage 6 Serial Number: 17/248,897BJI007 Filing Date: February 12, 2021acquire output signals (Para[0047], line 1-3, “compensated output signal 260a -260c ) of key monitoring points ( Fig 6, antinode and nodes, Para[0042], line 6-10, “Depending on the vibration mode established by the geometry of the resonator 144 and the frequency of any excitation signals applied by transducers 158 and 160, there may be more or fewer nodes and antinodes (i.e. key monitoring points)than the four of each shown in FIG. 6.”) in a respective solid-state resonator gyroscope in different working modes (Fig 10, block 350- MODE A, block 366-MODE B examples of working mode) in real time (Para [0087], claim 17, line 5-6, “ mode sequencing logic adapted to produce signals to alternately in time (i.e. in real time) represent a first mode and a second mode,”) based on externally feeding excitation signals output by the respective solid-state resonator gyroscope (Fig 6, and Para[0042], line 6-10, “Depending on the vibration mode established by the geometry of the resonator 144 and the frequency of any excitation signals applied by transducers 158 and 160 (i.e. the signal applied externally to the resonator 144), there may be more or fewer nodes and antinodes (i.e. key monitoring points)than the four of each shown in FIG. 6) , and  realize separation of a bias error (Para [0048], “The summer 228 receives the rate reference signal 226 (i.e. this contains angular rate signal from 222) from box 210 and the compensated rate estimate signal 272 from rate control and error compensation unit 216 and subtracts signal 226 from signal 272 (i.e. 272 is derived from actual bias error 44) to derive an estimated rate error signal 264.) from an input angular rate (Para [0047], line 11-18, “This is not, strictly speaking, a signal; it is the actual physical inertial/angular rate experienced by each of the gyroscopes 110a-110d and is among the “inputs” which influence the output of the gyroscopes 110a-110d. Because gyro scope 11 i) d also experiences an inertial/angular rate, rate 222 is also shown as an input to the model 218 of gyroscope 110d.) by an algorithm (Para [0055] line 15-18, “The design of both the Bias and the SF error estimation algorithms may take advantage of this by using updates the respondió changes with very long-time constants, typically on the range”).

    PNG
    media_image1.png
    859
    1237
    media_image1.png
    Greyscale

	Rozelle is silent with regards to a triaxial gyroscope and a triaxial accelerometer; and wherein the triaxial gyroscope includes a processor configured to:RESPONSE TO RESTRICTION/ELECTION REQUIREMENTPage 6 Serial Number: 17/248,897BJI007 Filing Date: February 12, 2021
so as to calibrate a repeatability error of the solid-state resonator gyroscope.
wherein the different working modes are switched by the solid-state resonator gyroscope in a manner of free precession, and the free precession comprises processing an antinode axis and a node axis of the solid-state resonator gyroscope by a preset fixed precession angular rate until the precession angle parameter 0=90°
wherein the measurement while drilling system judges whether a drill collar is in a static state, and if the drill collar is in the static state, the measurement while drilling system sends a self-calibration instruction the processor of each of the plurality of solid-state resonator gyroscopes to start self-calibration.
	Eminoglu teaches so as to calibrate a repeatability error (Page 39, Section 2.3, line 2—3, “The detailed tests of the scale factor calibration demonstrate that the long-term repeatability (i.e. repeatability error) improves from 547ppm to 23ppm”) of the solid-state resonator gyroscope (Page 18, section 1.5, line 4-7). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include so as to calibrate a repeatability error of the solid-state resonator gyroscope as taught by Eminoglu in view of Rozelle for the purpose of improving repeatability error. Therefore, this technique of repeatability error calibration would facilitate improvement and error reduction to create more reliable results (Eminoglu, Page 33, Fig 2.9).
	The combination of Rozelle and Eminoglu is silent with regards to 
a strap down inertial navigation system a triaxial gyroscope and a triaxial accelerometer; and wherein the triaxial gyroscope includes a processor configured to: wherein the different working modes are switched by the solid-state resonator gyroscope in a manner of free precession, and the free precession comprises processing an antinode axis and a node axis of the solid-state resonator gyroscope by a preset fixed precession angular rate until the precession angle parameter 0=90°RESPONSE TO RESTRICTION/ELECTION REQUIREMENTPage 6 Serial Number: 17/248,897BJI007 wherein the measurement while drilling system judges whether a drill collar is in a static state, and if the drill collar is in the static state, the measurement while drilling system sends a self-calibration instruction the processor of each of the plurality of solid-state resonator gyroscopes to start self-calibration.
	Yen teaches a strap down inertial navigation system ( COL 1, line 1-3, “The present invention relates to self-contained inertial navigation systems (INS) for interactive control using movable controllers”) a triaxial gyroscope and a triaxial accelerometer; and wherein the triaxial gyroscope ( COL 6, line 64-66, “ When using one tri-axial accelerometer and one tri-axial gyroscope, the sensors may be placed in any known relation to one another “)includes a processor (COL 22, claim 97,Fig 4 ) configured to .RESPONSE TO RESTRICTION/ELECTION REQUIREMENTPage 6 Serial Number: 17/248,897BJI007 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a strap down inertial navigation system a triaxial gyroscope and a triaxial accelerometer; and wherein the triaxial gyroscope includes a processor configured toRESPONSE TO RESTRICTION/ELECTION REQUIREMENTPage 6 Serial Number: 17/248,897BJI007 as taught by Yen in view of Rozelle and Eminoglu for the purpose of getting six degree of freedom in all linear and angular data. Therefore, this technique of using triaxial gyroscope and accelerometer will facilitate collecting reliable inertial movement data for navigation purpose.
	The combination of Rozelle, Eminoglu, and Yen is silent with regards to 
wherein the different working modes are switched by the solid-state resonator gyroscope in a manner of free precession, and the free precession comprises processing an antinode axis and a node axis of the solid-state resonator gyroscope by a preset fixed precession angular rate until the precession angle parameter 0=90°wherein the measurement while drilling system judges whether a drill collar is in a static state, and if the drill collar is in the static state, the measurement while drilling system sends a self-calibration instruction the processor of each of the plurality of solid-state resonator gyroscopes to start self-calibration.
	Shcheglov teaches wherein the different working modes are switched by the solid-state resonator gyroscope in a manner of free precession, and the free precession comprises processing an antinode axis and a node axis of the solid-state resonator gyroscope by a preset fixed precession angular rate until the precession angle parameter 0=90° (Para [0048], “FIGS. 1A and 1B illustrates operation and modeling of an exemplary disc resonator gyroscope. The free precession of the inertial wave is always a fixed fraction of the case rotation angle and to facilitate readout a constant amplitude Vibration is maintained independent of pattern angle using typically a parametric drive.” Also, in the same paragraph it is mentioned – “Thus, the Standing wave vibration pattern moves to the second position 110 in response the 90-degree inertial rotation of the disc resonator 100. Movement and position of the standing wave is detected through sensing with the electrodes 102 as well to interpret the inertial rotation of the resonator. FIG. 1B illustrates a computed resonator degenerate vibration mode shape 120 of the disc resonator with inter-modal, Coriolis coupled mechanical angular gain, k=0.4.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement free precession as taught by Shcheglov into the gyroscope calibration of Rozelle as modified by Eminoglu since the technique of Shcheglov is applied on calibration of gyroscope. Therefore, this technique of free precession would uniformly null effective damping of motion and parametrically disciplined operation (Shcheglov, Para [0027] – [0028]).
	The combination of Rozelle, Eminoglu, Yan and Shcheglov is silent with regards to wherein the measurement while drilling system judges whether a drill collar is in a static state, and if the drill collar is in the static state, the measurement while drilling system sends a self-calibration instruction the processor of each of the plurality of solid-state resonator gyroscopes to start self-calibration.
	RONGGANG teaches wherein the measurement while drilling system judges whether a drill collar is in a static state, and if the drill collar is in the static state (Page 2, Para 5, line 5-7, “For the type of tool in which the sensors containing section rotates together with the drill collar, the speed measured either by a gyroscope or by magnetometer. On the Steering section, control is applied to counteract the rate of rotation, so that it is geostationary (i.e. static).”) 
	The combination of Rozelle, Eminoglu, Yen, Shcheglov and RONGGANG is silent with regards to the measurement while drilling system sends a self-calibration instruction the processor of each of the plurality of solid-state resonator gyroscopes to start self-calibration.
	However, Rozelle teaches in Para [0055], “A further enhancement of the self-calibration mechanization could be the use of logic that enables both Bias and SF estimation when the gyros sense that there is no motion and then deactivated when the vehicle moves.”
	Therefore, it would be obvious for any ordinary skill in the art to combine teaching of self-calibration for gyro when it is static for the benefit of getting stable and accurate measurement.
Response to argument
Applicant’s argument for 04/28/2022 has been fully considered.
With regards to arguments related to “Rejection under 35 USC 103” the arguments are not persuasive. Below is examiner’s response:
	Applicant argues – “Applicant respectfully submits that lhe self-calibrating gyroscope system disclosed in Rozelle does not use externally feeding excitation signals. As defined in the original specification [0059] of present application, the “[external] excitation is external relative to the closed-loop control loop of the original gyroscope”. The external excitation signals are not from the gyroscope system itself.”
	Examiner respectfully disagreed for following reason: The current amended claim from instant application claims “externally feeding excitation signal”. There is no claim which indicates the “external” is “external” to the system or closed loop control loop. Thus, this is just a mere allegation. As it is not specified as external to the system the examiner has used broadest reasonable interpretation and interpreted any signal input to the resonator. On that not Rozelle clearly teaches – “by externally feeding excitation signals (Fig 6, and Para [0042], line 6-10, “Depending on the vibration mode established by the geometry of the resonator 144 and the frequency of any excitation signals applied by transducers 158 (i.e. external to the resonator gyroscope) and 160 (i.e. the signal applied externally to the resonator 144).

	Applicant further argues – “In contrast. Rozelle discloses mode reversal bias determination unit 214 in para |0048J. However. Rozelle fails to disclose the cited free precession. Rozelle does not disclose the details of the mode reversal, and the 90-dcgrcc angle 136 in para [0036] is not the precession angle parameter, but the projections of adjacent axes J30a-I30d perpendicular to each other as shown 90-deeree anele 136, which has nothing to do with the mode reversal.”
	Examiner respectfully disagreed for following reason:
Applicant’s arguments with respect to claim(s) "free precession" have been considered but are moot because the new ground of rejection by prior art Shcheglov is presented above . 
Thus, rejection is maintained.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Casinovi et al. (US 20130125614 A1) - This art teaches about self-calibration of gyroscope.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/18/2022